Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1, 16-31, and 46-60 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/CN2017/098101 filed 08/18/2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/18/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 16-17, 19, 31, and 46-47, 49 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Intel (INTEL CORPORATION: "Sidelink Resource Allocation and Configuration for Wearable and loT Use Cases", R1-170733, 05-2017, IDS 2/18/2020).

As per claim 1, Intel disclose An apparatus (see Fig.1, Fig.2, eNB) comprising: 
a processor (see Fig.1, Fig.2, eNB with a CPU) that determines a first resources pool for sidelink (SL) communication (see section 2, multiple pools are configured by eNB for sidelink operation), wherein the first resources pool includes SL transmission resources and SL reception resources (see section 2,  resources for sidelink transmission/reception are assigned to narrow-band Remote UEs either by eNB or Relay UE under eNB control, and 2.1, eNB controlled resource allocation, eNB can either directly control transmission (reception) resources of eRelay UE); and 
a transceiver (see Fig.1, Fig.2, eNB with a transceiver for sending and receiving to and from eRelay UE) that transmits resources information for SL transmission and reception to a relay unit (see Fig.1, Fig.2, eRelay UE / a relay unit, see section 2, 2.1, eNB controls sidelink transmission and reception resources for eRelay UE).

As per claim 16, claim 16 correspond to method of claim 1, and is rejected the same way as claim 1.

As per claim 17, Intel disclose the method according to claim 16.

Intel further disclose wherein the first resources pool is a SL subframes pool including SL transmission subframes and SL reception subframes, and the resources information is information about SL subframes (see section 3, sidelink resource configuration, Fig.3, the sidelink resource pool structure is taken as a baseline for wearable and IoT use cases, without precluding additional enhancements in terms 


As per claim 19, Intel disclose the method according to claim 16.

Intel further disclose the method further comprising: receiving assistant information from the relay unit; and determining the first resources pool based on the assistant information (see section 1, 2, Relay UE assisted resource allocation and configuration under eNB control, and eNB controlled resource allocation and configuration for communication between Relay and Remote UE). 

As per claim 31, claim 31 correspond to User Equipment of claim 1, and is rejected the same way as claim 1. Intel also disclose An apparatus (see Fig.1, Fig.2, Relay UE) comprising: a transceiver (see Fig. 2, Relay UE with a transceiver that receives resources information) from a network equipment (see Fig.2, receiving from eNB). 

As per claim 46, claim 46 correspond to method of claim 31, and is rejected the same way as claim 31.

As per claim 47, is rejected the same way as claim 17.

As per claim 49, is rejected the same way as claim 19.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 18, 21, 48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Intel (INTEL CORPORATION: "Sidelink Resource Allocation and Configuration for Wearable and loT Use Cases", R1-170733, 05-2017, IDS 2/18/2020), and further in view of Lenovo (Lenovo, Motorola Mobility, “Sidelink resource allocation and configuration", R1-1707772, 05-2017, IDS 2/18/2020).

As per claim 18, Intel disclose the method according to claim 16.

Intel however does not explicitly disclose wherein the first resources pool is a semi-persistent scheduling (SPS) configurations pool including SL transmission SPS configurations and SL reception SPS configurations, and the resources information is information about SL SPS configurations. 

Lenovo however disclose wherein the first resources pool is a semi-persistent scheduling (SPS) configurations pool including SL transmission SPS configurations and SL reception SPS configurations, and the resources information is information about SL SPS configurations (see section 2.1, 2,2, in order to reduce unnecessary retransmission caused by half-duplex collision between the relay UE and the remote UE, the relay UE can determine the transmission and reception pattern among its paired remote UE(s) and itself. This pattern can be generated by the relay UE or the eNB based on e.g., buffer status of relay UE and/or remote UE / a semi-persistent scheduling (SPS) configurations pool including SL transmission SPS configurations and SL reception SPS configurations). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first resources pool is a semi-persistent scheduling (SPS) configurations pool including SL transmission SPS configurations and SL reception 

As per claim 21, Intel disclose the method according to claim 16.

Intel however does not explicitly disclose wherein the resources information is the first resources pool which is transmitted to the relay unit by a higher layer signaling.

Lenovo however disclose wherein the resources information is the first resources pool which is transmitted to the relay unit by a higher layer signaling (see section 2.1, 2.2, in case that both remote UE (w/o CE technology) and relay UE are in the coverage of a same eNB, the sidelink communication between relay UE and remote UE can be based on eNB downlink signaling/scheduling / transmitted to the relay unit by a higher layer signaling).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the resources information is the first resources pool which is transmitted to the relay unit by a higher layer signaling, as taught by Lenovo, in the system of Intel, so as to enable eNB controlled resource allocation and configuration for communication between Relay and Remote UE, see Lenovo, paragraphs 21-22.

As per claim 48, is rejected the same way as claim 19.

As per claim 51, is rejected the same way as claim 21.

Claims 20, 28-29, 50 and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Intel (INTEL CORPORATION: "Sidelink Resource Allocation and Configuration for Wearable and loT Use KHORYAEV (PCT/US2015/066152, published as WO2016/182601, and further published as US Pub. No.:2018/0146494).

As per claim 20, Intel disclose the method according to claim 19.

Intel however does not explicitly disclose  wherein the assistant information including one or more of a channel state, a ratio, a buffer status of the relay unit, a buffer status report of one or more remote units, a buffer state of UL transmission of the relay unit, a buffer state of SL transmission/reception of the relay unit, an expected payload size of UL transmission data and SL transmission/reception data of the relay unit, a traffic type, a traffic period, a traffic priority, and a traffic payload size. 

KHORYAEV however disclose wherein the assistant information including one or more of a channel state, a ratio, a buffer status of the relay unit, a buffer status report of one or more remote units, a buffer state of UL transmission of the relay unit, a buffer state of SL transmission/reception of the relay unit, an expected payload size of UL transmission data and SL transmission/reception data of the relay unit, a traffic type, a traffic period, a traffic priority, and a traffic payload size (see para. 0030, 0059, 0075, since the relay and remote UEs can have different traffic types, additional prioritization rules can be introduced to handle different traffic types. Examples of traffic types can include cellular traffic (between the relay UE and the eNodeB), relay traffic (between the remote UE and the relay UE, or between the relay UE and the eNodeB), direct traffic (between the remote and relay UEs), and discovery traffic (between the remote and relay UEs, also since the relay and remote UEs can have different traffic types, additional prioritization rules can be introduced to handle different traffic types. Examples of traffic types can include cellular traffic (between the relay UE and the eNodeB), relay traffic (between the remote UE and the relay UE, or between the relay UE and the eNodeB), direct traffic (between the remote and relay UEs), and discovery traffic (between the remote and relay UEs), see also para. 0120, 0124). 



As per claim 28, Intel disclose the method according to claim 16.

Intel however does not explicitly disclose wherein the resources information is a second resources pair selected by the apparatus and transmitted to the relay unit by a downlink control signaling, and the second resources pair includes SL transmission resources and SL reception resources, and the SL reception resources are corresponding to SL transmission resources. 

KHORYAEV however disclose a  method according wherein the resources information is a second resources pair selected by the apparatus and transmitted to the relay unit by a downlink control signaling, and the second resources pair includes SL transmission resources and SL reception resources, and the SL reception resources are corresponding to SL transmission resources (see para. 0111, wherein the control signaling communicated to at least one of the relay UE and the remote UE indicates a set of prioritization rules that provide concurrency avoidance at the relay UE for predefined types of concurrent communications, wherein the set of prioritization rules indicate that cellular communications between the 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a method according wherein the resources information is a second resources pair selected by the apparatus and transmitted to the relay unit by a downlink control signaling, and the second resources pair includes SL transmission resources and SL reception resources, and the SL reception resources are corresponding to SL transmission resources, as taught by KHORYAEV, in the system of Intel, so as to handle concurrent processes at the relay UE and the remote UE in order to avoid performance loss at the access and backhaul links when L3 based D2D relaying is applied. In other words, various techniques can be applied to prevent the relay UE from attempting to perform D2D communications and/or cellular transmissions in the same uplink subframes. By applying these various techniques, conflicts at the relay UE can be avoided (i.e., D2D and cellular communications with the eNodeB and the remote UE can be configured such that they will not occur in overlapping subframes), see KHORYAEV, paragraphs 29-30.

As per claim 29, the combination of Intel and Khoryaev disclose the method according to claim 28.

Khoryaev further disclose wherein the second resources pair is selected by the apparatus based on one or more of a channel state, a ratio, a buffer status of the relay unit, a buffer status report of one or more remote units, a buffer state of UL transmission of the relay unit, a buffer state of SL transmission/reception of the relay unit, an expected payload size of UL transmission data and SL transmission/reception data of the relay unit, a traffic type, a traffic period, a traffic priority, and a traffic payload size (see para. 0030, 0059, 0075, since the relay and remote UEs can have different traffic types, additional prioritization rules can be introduced to handle different traffic types. Examples of traffic types can include cellular traffic (between the relay UE and the eNodeB), relay traffic (between the remote UE 

As per claim 50, claim 50 is rejected the same way as claim 20.
As per claim 58, claim 58 is rejected the same way as claim 28.
As per claim 59, claim 59 is rejected the same way as claim 29.

Claims 22-24, 26, 30, 52-54, 56 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Intel (INTEL CORPORATION: "Sidelink Resource Allocation and Configuration for Wearable and loT Use Cases", R1-170733, 05-2017, IDS 2/18/2020), in view of Lenovo (Lenovo, Motorola Mobility, “Sidelink resource allocation and configuration", R1-1707772, 05-2017, IDS 2/18/2020), and further in view of Loehr (EP3125643A1).

As per claim 22, the combination of Intel and Lenovo disclose the method according to claim 21.

The combination of Intel and Lenovo however does not explicitly disclose further comprising receiving an indication of a first resources pair selected by the relay unit from the first resources pool, wherein the first resources pair includes SL transmission resources and SL reception resources, and the SL reception resources are corresponding to SL transmission resources. 

Loehr however disclose a method comprising receiving an indication of a first resources pair selected by the relay unit from the first resources pool, wherein the first resources pair includes SL transmission 
formed by the eNodeB will consider the buffer status of the eNodeB for the remote logical channels and the relay logical channels so as to then assign (downlink) radio resources to transmit either the relay data or the remote data to the relay UE. As usual, a corresponding downlink resource assignment (e.g. DCI of Format 1A, B, C; Dor corresponding Format 2 DL related DCls) can be transmitted over the (E)-PDCCH to the relay UE indicating the radio resources at which the relay UE shall receive the downlink remote or relay data from the eNodeB. This downlink resource assignment can correspondingly be addressed to either the relay C-RNTI, thereby indicating that the downlink resource assignment is applicable to the relay logical channels (relay data), or to the remote C-RNTI, thereby indicating that the downlink resource assignment is applicable to the remote logical channels (remote data). The relay UE knows from the particular RNTI included in the received downlink resource assignment that the data to be received is either remote or relay data and further will be able to receive the downlink re­ mote/relay data at the indicated radio resources, see also para. 0089). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a method comprising receiving an indication of a first resources pair selected by the relay unit from the first resources pool, wherein the first resources pair includes SL transmission resources and SL reception resources, and the SL reception resources are corresponding to SL transmission resources, as taught by Loehr, in the system of Intel and Lenovo, so as to enable the UE­autonomous resource selection, where a UE on its own selects resources (time and frequency) from resource pool(s) to transmit direct data and direct control informa­tion (i.e. SA), see Lenovo, paragraph 0089.

As per claim 23, the combination of Intel, Lenovo and Loehr disclose the method according to claim 22.



As per claim 24, the combination of Intel, Lenovo and Loehr disclose the method according to claim 22.

Lenovo further disclose determining a second resources pool; and transmitting the second resources pool to the relay unit by the higher layer signaling (see section 2.1, 2.2, in case that both remote UE (w/o CE technology) and relay UE are in the coverage of a same eNB, the sidelink communication between relay UE and remote UE can be based on eNB downlink signaling/scheduling / transmitted to the relay unit by a higher layer signaling). 

As per claim 26, the combination of Intel, Lenovo and Loehr disclose the method according to claim 22.

Loehr further disclose confirming the selection of the first resources pair for SL communication by the relay unit; and transmitting an indication that the selection of the first resources pair for SL communication by the relay unit is confirmed (see para. 0187-0189,  a corresponding downlink resource assignment (e.g. DCI of Format 1A, B, C; Dor corresponding  Format 2 DL related DCls) can be transmitted over the (E)-PDCCH to the relay UE indicating the radio resources at which the relay UE shall receive the downlink  remote  or relay  data  from  the  eNodeB.  This downlink  resource  assignment  can correspondingly be addressed to either the relay C-RNTI, thereby indicating that the downlink 

As per claim 30, the combination of Intel, Lenovo and Loehr disclose the method according to claim 24.

Intel further disclose the method further comprising: not scheduling a UL transmission for the relay unit on one of more of SL transmission resources, SL reception resources in a resource pair for SL communication, and the resource pair for SL communication (see section 2.1 and 2.2, for autonomous sidelink relaying, the remote and relay UEs randomly select resource for transmission). 

As per claim 52, claim 52 is rejected the same way as claim 22.
As per claim 53, claim 53 is rejected the same way as claim 23.
As per claim 54, claim 54 is rejected the same way as claim 24.
As per claim 56, claim 56 is rejected the same way as claim 26.
As per claim 60, claim 60 is rejected the same way as claim 30.

Claims 25, 27, 55 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Intel (INTEL CORPORATION: "Sidelink Resource Allocation and Configuration for Wearable and loT Use Cases", R1-170733, 05-2017, IDS 2/18/2020), in view of Lenovo (Lenovo, Motorola Mobility, “Sidelink resource allocation and configuration", R1-1707772, 05-2017, IDS 2/18/2020), in view of Loehr (EP3125643A1) and further in view of KHORYAEV (PCT/US2015/066152, published as WO2016/182601, and further published as US Pub. No.:2018/0146494).

As per claim 25, the combination of Intel, Lenovo and Loehr disclose the method according to claim 22.

The combination of Intel, Lenovo and Loehr however does not explicitly disclose determining a second resources pair for SL communication which is different with the first resources pair selected by the relay unit, the second resources pair includes SL transmission resources and SL reception resources, and the SL reception resources are corresponding to SL transmission resources; and transmitting the second resources pair to the relay unit by a downlink control signaling. 

KHORYAEV however disclose determining a second resources pair for SL communication which is different with the first resources pair selected by the relay unit, the second resources pair includes SL transmission resources and SL reception resources, and the SL reception resources are corresponding to SL transmission resources; and transmitting the second resources pair to the relay unit by a downlink control signaling (see para. 0111, wherein the control signaling communicated to at least one of the relay UE and the remote UE indicates a set of prioritization rules that provide concurrency avoidance at the relay UE for predefined types of concurrent communications, wherein the set of prioritization rules indicate that cellular communications between the relay UE and the eNodeB are assigned a first priority level, relay ProSe traffic between the relay UE and the eNodeB is assigned a second priority level, direct ProSe communications between the relay UE and the remote UE are assigned a third priority level, and discovery communications between the relay UE and the remote UE are assigned a fourth priority level). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining a second resources pair for SL communication which is different with the first resources pair selected by the relay unit, the second resources pair includes SL transmission resources and SL reception resources, and the SL reception resources are corresponding to SL transmission resources; and transmitting the second resources pair to the relay unit by a downlink control signaling, as taught by KHORYAEV, in the system of Intel, so as to handle concurrent processes at the relay UE and the remote UE in order to avoid performance loss at the access and backhaul links when L3 based D2D relaying is applied. In other words, various techniques 

As per claim 27, the combination of Intel, Lenovo and Loehr disclose the method according to claim 22.

The combination of Intel, Lenovo and Loehr however does not explicitly disclose pre-configuring a priority flag which indicates a priority between UL transmission and SL transmission and reception, wherein if the priority flag indicates that the priority of UL transmission is higher than that of SL transmission and reception for the relay unit, the relay unit waits for a confirmation from the apparatus in response to the selection of the first resources pair for SL communication by the relay unit, otherwise, the relay unit performs SL communication using the first resources pair; and transmitting the priority flag to the relay unit by a higher layer signaling or a downlink control signaling. 

KHORYAEV however disclose pre-configuring a priority flag which indicates a priority between UL transmission and SL transmission and reception, wherein if the priority flag indicates that the priority of UL transmission is higher than that of SL transmission and reception for the relay unit, the relay unit waits for a confirmation from the apparatus in response to the selection of the first resources pair for SL communication by the relay unit, otherwise, the relay unit performs SL communication using the first resources pair; and transmitting the priority flag to the relay unit by a higher layer signaling or a downlink control signaling (see para. 0111, wherein the control signaling communicated to at least one of the relay UE and the remote UE indicates a set of prioritization rules that provide concurrency avoidance at the relay UE for predefined types of concurrent communications, wherein the set of prioritization rules indicate that cellular communications between the relay UE and the eNodeB are assigned a first priority level, relay ProSe traffic between the relay UE and the eNodeB is assigned a second priority level, direct 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of pre-configuring a priority flag which indicates a priority between UL transmission and SL transmission and reception, wherein if the priority flag indicates that the priority of UL transmission is higher than that of SL transmission and reception for the relay unit, the relay unit waits for a confirmation from the apparatus in response to the selection of the first resources pair for SL communication by the relay unit, otherwise, the relay unit performs SL communication using the first resources pair; and transmitting the priority flag to the relay unit by a higher layer signaling or a downlink control signaling, as taught by KHORYAEV, in the system of Intel, so as to handle concurrent processes at the relay UE and the remote UE in order to avoid performance loss at the access and backhaul links when L3 based D2D relaying is applied. In other words, various techniques can be applied to prevent the relay UE from attempting to perform D2D communications and/or cellular transmissions in the same uplink subframes. By applying these various techniques, conflicts at the relay UE can be avoided (i.e., D2D and cellular communications with the eNodeB and the remote UE can be configured such that they will not occur in overlapping subframes), see KHORYAEV, paragraphs 29-30.

As per claim 55, claim 55 is rejected the same way as claim 25.
As per claim 57, claim 57 is rejected the same way as claim 27.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:
Claim(s) 1, 16, 31, and 46  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Lenovo (Lenovo, Motorola Mobility, “Sidelink resource allocation and configuration", R1-1707772, 05-2017, IDS 2/18/2020).


As per claim 1, Lenovo disclose An apparatus comprising: 
a processor (see para. 2, relay UE with a CPU) that determines a first resources pool for sidelink (SL) communication, wherein the first resources pool includes SL transmission resources and SL reception resources (see para. 2, the relay UE and the remote UE  autonomously select resource from the eNB preconfigured resource pool for sidelink (SL) communication, also eNB preconfigured  a resource pool consisting of one or multiple sub-band(s)/sub-channel(s) for relay UE / a first resources pool for sidelink (SL) communication); and 
a transceiver (see para. 2, relay UE with a transceiver) that transmits resources information for SL transmission and reception to a relay unit (see para. 2.2, 2.3, relay UE, eNB perform resource allocation for sidelink communication for relay UE).

As per claim 16, claim 16 is rejected the same way as claim 1.
As per claim 31, claim 31 is rejected the same way as claim 1.
As per claim 46, claim 46 is rejected the same way as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wei (US Pub. No.:2018/0242393) – see para. 0054, “D2D relaying resources are allocated under a hybrid control mode wherein a first set of resources, or resource pool, is allocated by the network to a relay node and the relay can then decide how to allocate the resources in the resource pool, for communications with terminals to carry out D2D relaying. In this other example, such a partial network control mode is being implemented. A resource pool is configured by the network for UE-to-UE relay via the relay node where the resource pool could be semi-configured or dynamically configured by the network. For example, a semi-configured resource pool can be signalled by higher layer to the relay and/or the corresponding D2D UEs, such as by indicating an identifier for a pool identifying the pool amongst the variety of pools that are pre-configured. In one example using a dynamic resource pool, the relay UE can ask the 
Uchiyama (US Pub. No.:2021/0105066) – see para. 0173, “Examples of notification items of configuration include the ID of the relay UE 200 ( relay ID) and the ID of the remote UE 300 (remote ID) as measurement targets, information regarding the sub-resource pool and the resource pool as measurement targets, time axis information of the measurement target, mapping table information for converting the measurement result into bit information, and measurement item information. Note that the time axis information of the measurement target can include at least one of a bitmap table, sidelink downlink and sidelink uplink information, a measurement window, a period of the window, or an offset of the window”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469